Steven B. Ratoff Chairman, President and Chief Executive Officer NovaDel Pharma Inc. 1200 Route 22 East, Suite 2000 Bridgewater, NJ 08807 Tel. (908) 203-4640 Fax (908) 203-4744 sratoff@novadel.com June 28, 2010 VIA FACSIMILE & EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention:Jeffrey P. Riedler, Assistant Director Re: NovaDel Pharma Inc. Registration Statement on Form S-1 (File Number 333-167425) Dear Mr.Riedler: In accordance with Rule 461 under the Securities Act of 1933, as amended (the “Securities Act”), NovaDel Pharma Inc. (the “Company”) hereby requests acceleration of the effectiveness of the Company’s Registration Statement on Form S-1, File Number 333-167425, relating to the registration under the Securities Act of common stock underlying warrants as set forth in such Registration Statement, for June 29, 2010, at 4:00 p.m. New York City time, or as soon as practicable thereafter. This letter will confirm that the Company acknowledges that: · should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to the delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. This letter will also confirm that the Company is aware of its responsibilities under the Securities Act and the Securities Exchange Act of 1934, as amended, as they relate to the proposed public offering of the securities specified in the above-captioned Registration Statement on Form S-1. Very truly yours, NOVADEL PHARMA INC. By: /s/ Steven B. Ratoff Name: Steven B. Ratoff Title: Chairman, President and Chief Executive Officer
